Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 9-16, filed 6/28/2022, with respect to claim objection for claims 13 have been fully considered and are moot in light of the recent amendments to the claims.  The objection of 3/28/2022 has been withdrawn because the claims were cancelled. 

Applicant’s arguments, see pages 9-16, filed 6/28/2022, with respect to 35 U.S.C 112(b) for claims 1, 5, 15, and 18 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/28/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 9-16, filed 6/28/2022, with respect to 35 U.S.C 112(b) for claims 13 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/28/2022 has been withdrawn because the claims were cancelled. 

Applicant’s arguments, see pages 9-16, filed 6/28/2022, with respect to 35 U.S.C 112(f) for claims 12 regarding “fermentation lid” have been fully considered and are persuasive in light of the recent amendments to the claims.  The interpretation of 3/28/2022 has been withdrawn. 

Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments for the 112(f) interpretations for “a connecting portion configured to connect” in claim 1, “a pressing member comprising an elastic material and configured to press” in claim 1, “a seating portion configured to be seated” in claim 2, a “pressing member mounted on the container body, comprising an elastic material, and configured to press the thermal bonding portion” in claim 12, the pressing portion is configured to press the thermal bonding portion in claim 13, “a connecting portion configured to connect” in claim 15, “an elastic ring configured to press the thermal bonding portion” in claim 15 , and “a seating portion configured to be seated” in claim 16, the examiner respectfully believes that while these terms may be well known to the applicant that they are nonce terms that are interpretable only through the specification. 

Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Regarding 35 U.S.C 103 rejections over prior art US20190008315A1 KIM, the examiner believes that prior art KIM has structure that reads on the claims of the instant application.  This is because the structure within the KIM reference is capable of performing the same task as the instant application and meets the broad language of the claims of the instant application. Regarding the applicant’s arguments over Gallagher’s Guide for When to Use Segmented Gaskets, the examiner believes this still reads on the use of a segmented gasket because Gallagher’s Guide for When to Use Segmented Gaskets is a guide on how and when to use segmented gaskets and as such, it is obvious for one of ordinary skill in the art to choose to use a segmented gasket where appropriate. For these reasons, the rejections of 3/28/2022 stand.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic ring of claims 15, 16, 17, 18, and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 17, 18, and 19  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The elastic ring is not disclosed in the specification nor drawings to allow one of ordinary skill in the art to ascertain the applicant's description of an elastic ring. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a connecting portion configured to connect  in claim 1 is interpreted as a connecting portion 192.
a pressing member comprising an elastic material and configured to press in claim 1 is interpreted as a pressing member 200.
a seating portion configured to be seated in claim 2 is being interpreted as a seating portion 183.
a pressing member mounted on the container body, comprising an elastic material, and configured to press the thermal bonding portion in claim 12.
the pressing portion is configured to press the thermal bonding portion in claim 13 is interpreted as a pressing member 200.
a connecting portion configured to connect in claim 15 is interpreted as a connecting portion 192.
an elastic ring configured to press the thermal bonding portion in claim 15 is being interpreted as  The pressing member 200 per par. 111.
a seating portion configured to be seated  in claim 16 is being interpreted as a seating portion 183.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 7, 9, 11, 12, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US20190008315A1 KIM (hereinafter “KIM”). 
Regarding claim 1, KIM teaches, A fermentation container (par. 3), comprising: a main body (outer body 200 and inner frame 212); a bonding portion (the groove in fig. 14 in which lower sealing member 270 attaches to the flow path body 260) spaced in a downward direction apart from a bottom surface of the main body (fig. 14 shows 260 in a downward position); a connecting portion (lower body 250) configured to connect the bonding portion and the main body (par. 327); a flexible container (flexible container 420) including a thermal bonding portion thermally bonded to a top surface of the bonding portion (KIM teaches in par. 401 that the flexible container 420 be thermally fused to the top 417”, though this is a different embodiment, it is obvious that the feature of thermally fusing the flexible container can be brought into the embodiment of fig. 14 of KIM), and a container portion (par. 67 teaches container body as fermentation tank 112) connected to the thermal bonding portion and forming a fermentation space under the bonding portion (fig. 14, space S1); and a pressing member (flow path body 260) comprising an elastic material (fig. 14 teaches lower sealing member 270 being connected to flow path body 260 and lower sealing member 270 is taught as a hollow elastic member in par. 332) wherein the pressing member is fitted between the main body and the thermal bonding portion (KIM teaches in par. 331 to 333 and 342 to 346 and fig. 14 teach the use of the apparatus which includes fitting lower sealing member 270 to sub-flow path part 280 and flow path body 260) and presses the thermal bonding portion to the bonding portion (KIM teaches in par. 331 to 333 and 342 to 346 and fig. 14 teach the use of the apparatus which includes fitting lower sealing member 270 to sub-flow path part 280 and flow path body 260), and wherein the pressing member surrounds an outer circumference of the connecting portion (fig. 14).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include A fermentation container, comprising: a main body; a bonding portion spaced in a downward direction apart from a bottom surface of the main body; a connecting portion configured to connect the bonding portion and the main body; a flexible container including a thermal bonding portion thermally bonded to a top surface of the bonding portion, and a container portion connected to the thermal bonding portion and forming a fermentation space under the bonding portion; and a pressing member comprising an elastic material wherein the pressing member is fitted between the main body and the thermal bonding portion and presses the thermal bonding portion to the bonding portion, and wherein the pressing member surrounds an outer circumference of the connecting portion, as suggested and taught by KIM, for the purpose of providing an apparatus that will advantageously make beverages are typically made using various ingredients that are combined and fermented to yield the resulting beverage (par. 3).

Regarding claim 2, KIM teaches, wherein a seating portion (interface portion 410) configured to be seated on a fermenter is formed at an edge of the main body, and wherein the seating portion is spaced apart from the pressing member (KIM teaches in par. 331 to 333 and 342 to 346 and fig. 14 teach the use of the apparatus which includes fitting lower sealing member 270 to sub-flow path part 280 and flow path body 260 and fig. 14 further teaches the interface portion as being of smaller diameter than flow path body 260).

Regarding claim 3, KIM teaches, wherein a distance from a virtual central axis of the main body to the seating portion is larger than a distance from the virtual central axis of the main body to an outer circumference of the pressing member (KIM teaches in par. 331 to 333 and 342 to 346 and fig. 14 teach the use of the apparatus which includes fitting lower sealing member 270 to sub-flow path part 280 and flow path body 260, and fig. 14 further teaches the interface portion as being of smaller diameter than flow path body 260 and the diameter of the outer body 200 is larger than both).

Regarding claim 4, KIM teaches, wherein a top surface of the pressing member is in contact with a bottom surface of the main body, and a bottom surface of the pressing member is in contact with a top surface of the thermal bonding portion (KIM teaches in par. 331 to 333 and 342 to 346 and fig. 14 teach the use of the apparatus which includes fitting lower sealing member 270 to sub-flow path part 280 and flow path body 260, and fig. 14 teaches this arrangement in the closed position).

Regarding claim 5, KIM teaches, wherein the connecting portion has a hollow cylindrical shape and is fitted on an outer circumference of a recession recessed downward from the main body (see fig. 14 below).

    PNG
    media_image1.png
    793
    860
    media_image1.png
    Greyscale



Regarding claim 6, KIM teaches, wherein the bonding portion extends radially outward from a lower end of the connecting portion (see fig. 14 below).

    PNG
    media_image2.png
    793
    860
    media_image2.png
    Greyscale


Regarding claim 7, KIM teaches, wherein the pressing member has a cylindrical ring shape (see fig. 14 below).

    PNG
    media_image3.png
    793
    860
    media_image3.png
    Greyscale
 


Regarding claim 9, KIM teaches, wherein a distance from a virtual central axis of the connecting portion to an outer circumference of the pressing member is equal to or larger than a distance from the virtual central axis of the connecting portion to an outer circumference of the bonding portion (see figure below).

    PNG
    media_image4.png
    812
    891
    media_image4.png
    Greyscale



Regarding claim 11, KIM teaches, A beverage maker including the fermentation container of claim 1 (par. 66 teaches the beverage making apparatus…may include a fermentation module 1).

Regarding claim 12, KIM teaches, A beverage maker (abstract), comprising: a fermenter (fermentation module 1; fermentation assembly 11) having an opening (opening 111); a fermentation lid (fermentation tank cover 114) configured to open and close the opening (par. 299 and par. 341 teach fermentation tank cover 114 being closed and it is therefore obvious that it can be in an opened state); and a fermentation container (fermentation tank 112) inserted into the fermenter through the opening (par. 345), wherein the fermentation container includes: a container body (outer body 200 and inner frame 212); a flexible container (flexible container 420) including a thermal bonding portion thermally bonded to the container body (KIM teaches in par. 401 that the flexible container 420 be thermally fused to the top 417”, though this is a different embodiment, it is obvious that the feature of thermally fusing the flexible container can be brought into the embodiment of fig. 14 of KIM), and a container portion connected to the thermal bonding portion and forming a fermentation space (fig. 14, space S1); and a pressing member (flow path body 260) mounted on the container body (fig. 14), comprising an elastic material (fig. 14 teaches lower sealing member 270 being connected to flow path body 260 and lower sealing member 270 is taught as a hollow elastic member in par. 332), and configured to press the thermal bonding portion (KIM teaches in par. 331 to 333 and 342 to 346 and fig. 14 teach the use of the apparatus which includes fitting lower sealing member 270 to sub-flow path part 280 and flow path body 260) wherein the container body includes: a main body (outer body 200 and inner frame 212) having a seating portion formed at an edge thereof and seated on the fermenter (KIM teaches in par. 331 to 333 and 342 to 346 and fig. 14 teach the use of the apparatus which includes fitting lower sealing member 270 to sub-flow path part 280 and flow path body 260 and fig. 14 further teaches the interface portion as being of smaller diameter than flow path body 260); a bonding portion (the groove in fig. 14 in which lower sealing member 270 attaches to the flow path body 260) that is spaced downward apart from a bottom surface of the main body (fig. 14 shows 260 in a downward position), and a connecting portion (lower body 250) configured to connect the bonding portion and the main body (par. 327), wherein the thermal bonding portion is thermally bonded to a top surface of the bonding portion (KIM teaches in par. 401 that the flexible container 420 be thermally fused to the top 417”, though this is a different embodiment, it is obvious that the feature of thermally fusing the flexible container can be brought into the embodiment of fig. 14 of KIM), wherein the pressing portion is fitted between the main body and the5Serial No. 16/701,544Docket No. HI-1602 Reply to Office Action of thermal bonding portion and presses the thermal bonding portion to the bonding portion (KIM teaches in par. 331 to 333 and 342 to 346 and fig. 14 teach the use of the apparatus which includes fitting lower sealing member 270 to sub-flow path part 280 and flow path body 260), and wherein the pressing member surrounds an outer circumference of the connecting portion (fig. 14). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include A beverage maker, comprising: a fermenter having an opening; a fermentation lid configured to open and close the opening; and a fermentation container inserted into the fermenter through the opening, wherein the fermentation container includes: a container body; a flexible container including a thermal bonding portion thermally bonded to the container body, and a container portion connected to the thermal bonding portion and forming a fermentation space; and a pressing member mounted on the container body, comprising an elastic material, and configured to press the thermal bonding portion, wherein the container body includes: a main body having a seating portion formed at an edge thereof and seated on the fermenter; a bonding portion that is spaced downward apart from a bottom surface of the main body, and a connecting portion configured to connect the bonding portion and the main body, wherein the thermal bonding portion is thermally bonded to a top surface of the bonding portion, wherein the pressing portion is fitted between the main body and the5Serial No. 16/701,544Docket No. HI-1602 Reply to Office Action of thermal bonding portion and presses the thermal bonding portion to the bonding portion, and wherein the pressing member surrounds an outer circumference of the connecting portion, as suggested and taught by KIM, for the purpose of providing an apparatus that will advantageously make beverages are typically made using various ingredients that are combined and fermented to yield the resulting beverage (par. 3).

Regarding claim 14, KIM teaches, wherein a distance from a virtual central axis of the container body to an outer circumference of the pressing member is equal to or larger than a distance from the virtual central axis of the container body to an outer circumference of the bonding portion and is smaller than a distance from the virtual central axis of the container body to the seating portion (KIM teaches in par. 331 to 333 and 342 to 346 and fig. 14 teach the use of the apparatus which includes fitting lower sealing member 270 to sub-flow path part 280 and flow path body 260, and fig. 14 further teaches the interface portion as being of smaller diameter than flow path body 260 and the diameter of the outer body 200 is larger than both).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190008315A1 KIM (hereinafter “KIM”) in view of NPL Gallagher’s Guide for When to Use Segmented Gaskets. 
Regarding claim 8, KIM discloses the claimed invention except for wherein a locking protrusion is formed at a first end of the pressing member and a fitting portion in which the locking protrusion is fitted is formed at a second end of the pressing member.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a feature that would allow a ring-shaped object to be separated and reconnected in dovetail fashion since it have been held that constructing formerly integral structure in various elements involves only routing skill in art.  One would have been motivated to make the elements separable for the purpose of allowing for the removal of the pressing member from the container.  Furthermore, the advantage of the locking protrusion disclosed herein is not positively recited in the instant application.  Gallagher’s Guide for When to Use Segmented Gaskets teaches that it is known in the art of rubber gasketing that “Your best solution is to die cut the joint using a dovetail or puzzle pattern” which is the same design used in the instant application for the first and second ends of the locking protrusion. Therefore, it is obvious to choose a segmented gasket to fit a design application.

Claims 10, 15, 16, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190008315A1 KIM (hereinafter “KIM”) in view of US20200157477A1 LEE (hereinafter “LEE”).
Regarding claim 10, KIM does not teach wherein when the container portion expands, a portion of an outer surface of the container portion comes in contact with a bottom surface of the pressing member.  LEE teaches, wherein when the container portion expands, a portion of an outer surface of the container portion comes in contact with a bottom surface of the pressing member (par. 416 teaches pressure in fermentation tank 112 increasing and increasing sealing by contacting the second sealing protrusion 175, therefore, it is obvious that the advantage of using the pressure of the fermentation tank to increase sealing is known) .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIM reference, to include wherein when the container portion expands, a portion of an outer surface of the container portion comes in contact with a bottom surface of the pressing member, as suggested and taught by LEE, for the purpose of providing the advantage that sealing between the second sealing protrusion 175B and the pack body sealing member accommodating groove 183A may be further enhanced, and the pressure inside the fermentation tank 112 may be maintained high (par. 416).

Regarding claim 15, KIM teaches, except where struck through, A fermentation container (par. 3), comprising: a main body (outer body 200 and inner frame 212); a bonding portion (the groove in fig. 14 in which lower sealing member 270 attaches to the flow path body 260) spaced in a downward direction apart from a bottom surface of the main body (fig. 14 shows 260 in a downward position); a connecting portion (lower body 250) configured to connect the bonding portion and the main body (par. 327); a flexible container (flexible container 420) including a thermal bonding portion thermally bonded to a top surface of the bonding portion (KIM teaches in par. 401 that the flexible container 420 be thermally fused to the top 417”, though this is a different embodiment, it is obvious that the feature of thermally fusing the flexible container can be brought into the embodiment of fig. 14 of KIM), and a container portion (par. 67 teaches container body as fermentation tank 112) connected to the thermal bonding portion and forming a fermentation space under the bonding portion (fig. 14, space S1); and an elastic ring (fig. 14 teaches lower sealing member 270 being connected to flow path body 260 and lower sealing member 270 is taught as a hollow elastic member in par. 332), wherein the elastic ring is fitted between the main body and the thermal bonding portion (KIM teaches in par. 331 to 333 and 342 to 346 and fig. 14 teach the use of the apparatus which includes fitting lower sealing member 270 to sub-flow path part 280 and flow path body 260),  and wherein the elastic ring surrounds an outer circumference of the connecting portion (fig. 14).  KIM does not teach wherein when the container portion expands, the elastic ring presses the thermal bonding portion to the bonding portion, wherein a portion of an outer surface of the container portion comes in contact with a bottom surface of the elastic ring.  LEE teaches, wherein when the container portion expands, the elastic ring presses the thermal bonding portion to the bonding portion (par. 416 teaches pressure in fermentation tank 112 increasing and increasing sealing by contacting the second sealing protrusion 175), wherein a portion of an outer surface of the container portion comes in contact with a bottom surface of the elastic ring (par. 416 teaches pressure in fermentation tank 112 increasing and increasing sealing by contacting the second sealing protrusion 175, therefore, it is obvious that the advantage of using the pressure of the fermentation tank to increase sealing is known).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIM reference, such that wherein when the container portion expands, the elastic ring presses the thermal bonding portion to the bonding portion, wherein a portion of an outer surface of the container portion comes in contact with a bottom surface of the elastic ring, as suggested and taught by LEE, for the purpose of providing the advantage that sealing between the second sealing protrusion 175B and the pack body sealing member accommodating groove 183A may be further enhanced, and the pressure inside the fermentation tank 112 may be maintained high (par. 416).

Regarding claim 16, KIM teaches, wherein a seating portion (interface portion 410)  configured to be seated on a fermenter is formed at an edge of the main body, and wherein the seating portion is spaced apart from the elastic ring (KIM teaches in par. 331 to 333 and 342 to 346 and fig. 14 teach the use of the apparatus which includes fitting lower sealing member 270 to sub-flow path part 280 and flow path body 260 and fig. 14 further teaches the interface portion as being of smaller diameter than flow path body 260).

Regarding claim 17, KIM teaches, wherein a top surface of the elastic ring is in contact with a bottom surface of the main body, and the bottom surface of the elastic ring is in contact with a top surface of the thermal bonding portion (KIM teaches in par. 331 to 333 and 342 to 346 and fig. 14 teach the use of the apparatus which includes fitting lower sealing member 270 to sub-flow path part 280 and flow path body 260, and fig. 14 teaches this arrangement in the closed position).

Regarding claim 18, KIM teaches, wherein the connecting portion has a hollow cylindrical shape and is fitted on an outer circumference of a recession recessed downward from the main body (see fig. 14 below), and wherein the bonding portion extends radially outward from a lower end of the connecting portion (see fig. 14 below).

    PNG
    media_image1.png
    793
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    793
    860
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    793
    860
    media_image3.png
    Greyscale



Regarding claim 20, KIM teaches, A beverage maker including the fermentation container of claim 15 (par. 66 teaches the beverage making apparatus…may include a fermentation module 1).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190008315A1 KIM (hereinafter “KIM”) in view of US20200157477A1 LEE (hereinafter “LEE”) in view of NPL Gallagher’s Guide for When to Use Segmented Gaskets.
Regarding claim 19, KIM discloses the claimed invention except for wherein a protrusion is formed at a first end of the elastic ring and a corresponding groove in which the protrusion is fitted is formed at a second end of the elastic ring. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a feature that would allow a ring-shaped object to be separated and reconnected in dovetail fashion since it have been held that constructing formerly integral structure in various elements involves only routing skill in art.  One would have been motivated to make the elements separable for the purpose of allowing for the removal of the pressing member from the container.  Furthermore, the advantage of the locking protrusion disclosed herein is not positively recited in the instant application.  Gallagher’s Guide for When to Use Segmented Gaskets teaches that it is known in the art of rubber gasketing that “Your best solution is to die cut the joint using a dovetail or puzzle pattern” which is the same design used in the instant application for the first and second ends of the locking protrusion.  Therefore, it is obvious to choose a segmented gasket to fit a design application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761